YETKA, Justice.
The defendants, City of Bloomington and John Pidgeon, appeal from the judgment entered in the Hennepin County District Court directing the refund of liquor license fees in the amount of $3,900 paid by the plaintiff, The Mediterranean, Inc. We reverse.
The plaintiff, intending to construct and operate a restaurant in Bloomington, applied for and obtained an on-sale intoxicating liquor license in April 1968. The requisite license fees were paid, and a renewal of the license was thereafter sought and granted, but the restaurant project was abandoned when the plaintiff experienced *743construction difficulties. The license as renewed expired on June 30, 1970. Thereafter, the plaintiff commenced this action to obtain a full refund of the license fees paid for the period from December 10, 1968, to June 30, 1970, in the aggregate amount of $3,900.
Characterizing the fees paid during that period as an “overpayment,” the district court relied upon the refund authorization of the Bloomington City Code § 125.09 (1968), a provision generally applicable to licenses and permits issued by the city.
Our examination of the subject provisions of the city code indicates that the Bloomington City Council, in drafting a separate chapter of its code devoted to liquor licensing and further, in enumerating therein the grounds entitling an applicant to a refund, intended that the more specific provisions of the liquor licensing chapter were to control in a situation such as presented here. Section 158.07(2) contains the sole criteria upon which an applicant could seek a refund. As the plaintiff was unable to establish entitlement to a refund pursuant to § 158.07(2), the decision of the district court relying upon the more general authority must be reversed.
Reversed.